                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

CHARLES SMITH                                                                       PLAINTIFF


VS.                                                       CIVIL ACTION NO.: 4:18cv192-JMV


JODY BRADLEY, ET AL.                                                                DEFENDANTS


                                        PROCESS ORDER

       The Court conducted a hearing as outlined in Spears v McCotter, 766 F.2d 79 (5th Cir.

1985) in this case and finds that process should issue for defendant Lieutenant Delando Miles.

       It is ORDERED:

       (1)     The clerk of the court will issue process for Lieutenant Delando Miles along with

a copy of this order and the order permitting the plaintiff to proceed in forma pauperis. The

United States Marshal Service will serve process upon the defendant under 28 U.S.C. § 1915(d),

using good faith efforts to identify and locate the proper person and obtain service by all approved

alternative means as provided by F.R.Civ.P. 4 and Miss.R.Civ.P. 4 if service by mail is

unsuccessful. If the defendant is located in another state, the Marshal Service must obtain service

by that state’s law governing service of process.

       (2)     A scheduling order will be issued once the defendant has answered; the plaintiff

may not submit any discovery requests until the scheduling order has been entered.

       (3)     In the event any damages or other moneys become payable to or for the benefit of

the plaintiff as a result of this litigation, whether by way of satisfaction of a judgment, compromise

settlement, or otherwise, the plaintiff remains liable to the United States for the reimbursement of

all court costs, fees and expenses which he has caused to be incurred in the course of this litigation,
and the United States will have a lien against any damages or other moneys until the United States

has been fully reimbursed for those court costs, fees and expenses by payment of them into the

court.

         (4)   The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within fourteen (14) days of this date.

         (5)   The plaintiff’s failure to keep the court informed of his current address or to comply

with the requirements of this order may lead to dismissal of his lawsuit under Fed. R. Civ. P. 41(b),

for failure to prosecute and failure to comply with an order of the court.

         SO ORDERED, this, the 5th day of November, 2019.


                                               /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
